Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 1 of 6

CERTIFICATION OF ENROLLMENT

ENGROSSED SECOND SUBSTITUTE SENATE BILL 59390

60th Legislature
2007 Regular Session

Passed by the Senate April 21, 2007
YEAS 31 NAYS 17

 

President of the Senate

Passed by the House April 20, 2007
YEAS 63 NAYS 35

 

Speaker of the House of Representatives

Approved

 

Governor of the State of Washington

CERTIFICATE

I, Thomas Hoemann, Secretary of
the Senate of the State of
Washington, do hereby certify that
the attached is ENGROSSED SECOND
SUBSTITUTE SENATE BILL 5930 as
passed by the Senate and the House
of Representatives on the dates
hereon set forth.

 

Secretary

FILED

Secretary of State
State of Washington

#26
oon oak WN EF

PRE RPRBHEH HE EB
oN OW BWN HE ©

ray
©

Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 2 of 6

 

ENGROSSED SECOND SUBSTITUTE SENATE BILL 5930

 

AS RECOMMENDED BY THE CONFERENCE COMMITTEE
Passed Legislature - 2007 Regular Session
State of Washington 60th Legislature 2007 Regular Session

By Senate Committee on Ways & Means (originally sponsored by
Senators Keiser, Kohl-Welles, Shin and Rasmussen; by request of
Governor Gregoire)

READ FIRST TIME 03/05/07.

AN ACT Relating to providing high quality, affordable health care
to Washingtonians based on the recommendations of the blue ribbon
commission on health care costs and access; amending RCW 7.70.060,
70.83.040, 43.70.110, 70.56.030, 48.41.110, 48.41.160, 48.41.200,
48.41.037, 48.41.100, 48.41.120, 48.43.005, 48.41.190, 41.05.075,
70.47.020, 70.47.060, 48.43.018, 43.70.670, 41.05.5400, 70.38.015,
70.38.1135, 70.47A.030, 43.70.520, and 70.48.130; reenacting and
amending RCW 42.56.360; adding new sections to chapter 41.05 RCw;
adding new sections to chapter 74.09 RCW; adding new sections to
chapter 43.70 RCW; adding a new section to chapter 70.83 RCW; adding a
new section to chapter 48.20 RCW; adding a new section to chapter 48.21
RCW; adding a new section to chapter 48.44 RCW; adding a new section to
chapter 48.46 RCW; adding a new section to chapter 48.43 RCW; adding a
new section to chapter 70.47A RCW; adding a new chapter to Title 70
RCW; adding a new chapter to Title 43 RCW; repealing RCW 70.38.919;
repealing 2006 c 255 s 10 (uncodified); prescribing penalties;
providing effective dates; providing expiration dates; and declaring an
emergency.

BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF WASHINGTON:

p. 1 E2SSB 5930.PL
oO AN OO & WN

OWWWWWWNHNH NNN NYO NNN DN BSB BF FP FP BP RP PF
ooh WHF CTO OAN DOA FWONHRAGOAN QO WN FP ©

Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 3 of 6
USE STATE PURCHASING TO IMPROVE HEALTH CARE QUALITY

NEW SECTION. Sec. 1. (1) The health care authority and the
department of social and health services shall, by September 1, 2007,
develop a five-year plan to change reimbursement within their health
care programs to:

(a) Reward quality health outcomes rather than simply paying for
the receipt of particular services or procedures;

(b) Pay for care that reflects patient preference and is of proven
value;

(c) Require the use of evidence-based standards of care where
available;

(d) Tie provider rate increases to measurable improvements in
access to quality care;

(e) Direct enrollees to quality care systems;

(f) Better support primary care and provide a medical home to all
enrollees through reimbursement policies that create incentives for
providers to enter and remain in primary care practice and that address
disparities in payment between specialty procedures and primary care
services; and

(g) Pay for e-mail consultations, telemedicine, and telehealth
where doing so reduces the overall cost of care.

(2) In developing any component of the plan that links payment to
health care provider performance, the authority and the department
shall work in collaboration with the department of health, health
carriers, local public health jurisdictions, physicians and other
health care providers, the Puget Sound health alliance, and other
purchasers.

(3) The plan shall (a) identify any existing barriers and
opportunities to support implementation, including needed changes to
state or federal law; (b) identify the goals the plan is intended to
achieve and how progress toward those goals will be measured; and (c)
be submitted to the governor and the legislature upon completion. The
agencies shall report to the legislature by September 1, 2007. Any
component of the plan that links payment to health care provider
performance must be submitted to the legislature for consideration
prior to implementation by the department or the authority.

E2SSB 5930.PL p. 2
oO On OA FR wWON BE

OW WWWWwWWWNHNH DH DD NN NNN YN BF FP EF FP FP FPF PR EE
N ooh an FP OOAN OAT AWNRRFGDOOWAN OA fF WN FE OO

Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 4 of 6

NEW SECTION. Sec. 2. A new section is added to chapter 41.05 RCW
to read as follows:

(1) The legislature finds that there is growing evidence that, for
preference-sensitive care involving elective surgery, patient-
practitioner communication is improved through the use of high-quality
decision aids that detail the benefits, harms, and uncertainty of
available treatment options. Improved communication leads to more
fully informed patient decisions. The legislature intends to increase
the extent to which patients make genuinely informed, preference-based
treatment decisions, by promoting public/private collaborative efforts
to broaden the development, certification, use, and evaluation of
effective decision aids and by recognition of shared decision making
and patient decision aids in the state's laws on informed consent.

(2) The health care authority shall implement a_= shared
decision-making demonstration project. The demonstration project shall
be conducted at one or more multispecialty group practice sites
providing state purchased health care in the state of Washington, and
may include other practice sites providing state purchased health care.
The demonstration project shall include the following elements:

(a) Incorporation into clinical practice of one or more decision
aids for one or more identified preference-sensitive care areas
combined with ongoing training and support of involved practitioners
and practice teams, preferably at sites with necessary supportive
health information technology;

(b) An evaluation of the impact of the use of shared decision
making with decision aids, including the use of preference-sensitive
health care services selected for the demonstration project and
expenditures for those services, the impact on patients, including
patient understanding of the treatment options presented and
concordance between patient values and the care received, and patient
and practitioner satisfaction with the shared decision-making process;
and

(c) As a condition of participating in the demonstration project,
a participating practice site must bear the cost of selecting,
purchasing, and incorporating the chosen decision aids into clinical
practice.

(3) The health care authority may solicit and accept funding and

p. 3 E2SSB 5930.PL
NO

Oo ON OO hb WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36

Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 5 of 6

in-kind contributions to support the demonstration and evaluation, and
may scale the evaluation to fall within resulting resource parameters.

Sec. 3. RCW 7.700.060 and 1975-'76 2nd ex.s. c 56 S$ 11 are each
amended to read as follows:

(41) If a patient while legally competent, or his or her
representative if he or she is not competent, signs a consent form
which sets forth the following, the signed consent form shall
constitute prima facie evidence that the patient gave his or _ her
informed consent to the treatment administered and the patient has the
burden of rebutting this by a preponderance of the evidence:

((44))) (a) A description, in language the patient could reasonably
be expected to understand, of:

((4a})) (i) The nature and character of the proposed treatment;

((464)) (ii) The anticipated results of the proposed treatment;

((46})) (431) The recognized possible alternative forms of
treatment; and

((44)) (av) The recognized serious possible risks, complications,
and anticipated benefits involved in the treatment and in the
recognized possible alternative forms of treatment, including
nontreatment;

((424)) (b) Or as an alternative, a statement that the patient
elects not to be informed of the elements set forth in (a) of this
subsection ((+4)-ef this—sectien) ).

(2) If a patient while legally competent, or his or _ her
representative if he or she is not competent, signs an acknowledgement
of shared decision making as described in this section, such
acknowledgement shall constitute prima facie evidence that the patient
gave his or her informed consent to the treatment administered and the
patient has the burden of rebutting this by clear and convincing
evidence. An acknowledgement of shared decision making shall include:

(a) A statement that the patient, or his or her representative, and
the health care provider have engaged in shared decision making as an
alternative means of meeting the informed consent requirements set
forth by laws, accreditation standards, and other mandates;

(b) A brief description of the services that the patient and
provider jointly have agreed will be furnished;

E2SSB 5930.PL p. 4
oOWMWON OO PWN

OW WWWWWwWNHNNH DDH NH HNN NY FF FPF PP RF Pe Ee
“Noob WNMDF GOON OOP WHR TID AN DOU FWNH HE OO

Case 2:20-cv-00372-RAJ Document 1-4 Filed 03/09/20 Page 6 of 6

(c) A brief description of the patient decision aid or aids that
have been used by the patient and provider to address the needs for (i)
high-quality, up-to-date information about the condition, including
risk and benefits of available options and, if appropriate, a
discussion of the limits of scientific knowledge about outcomes: (ii)
values clarification to help patients sort out their values and
preferences; and (iii) guidance or coaching in deliberation, designed
to improve the patient's involvement in the decision process;

(d) A statement that the patient or his or her representative
understands: The risk or seriousness of the disease or condition to be
prevented or treated; the available treatment alternatives, including
nontreatment; and the risks, benefits, and uncertainties of the
treatment alternatives, including nontreatment; and

(e) A statement certifying that the patient or his or her
representative has had the opportunity to ask the provider questions,
and to have any questions answered to the patient's satisfaction, and
indicating the patient's intent to receive the identified services.

(3) As used in this section, "shared decision making" means a
process in which the physician or other health care practitioner
discusses with the patient or his or her representative the information
specified in subsection (2) of this section with the use of a patient
decision aid and the patient shares with the provider such relevant
personal information as might make one treatment or side effect more or
less tolerable than others.

(4) As used in this section, "patient decision aid" means a
written, audio-visual, or online tool that provides a balanced
presentation of the condition and treatment options, benefits, and
harms, including, if appropriate, a discussion of the limits of
scientific knowledge about outcomes, and that is certified by one or
more national certifying organizations.

(5) Failure to use a form or to engage in shared decision making,
with or without the use of a patient decision aid, shall not be
admissible as evidence of failure to obtain informed consent. There
shall be no liability, civil or otherwise, resuiting from a health care
provider choosing either the signed consent form set forth in
subsection (1)(a) of this section or the signed acknowledgement of
shared decision making as set forth in subsection (2) of this section.

 

p. 5 E2SSB 5930.PL
